Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered March 30, 1982, convicting him of burglary in the third degree, grand larceny in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution (People v Kennedy, 47 NY2d 196), the People sustained their burden of proving defendant’s guilt beyond a reasonable doubt. Defendant has not adequately preserved for appellate review his challenge to the charge to the jury and we decline to review that contention as a matter of discretion in the interest of justice. Finally, the sentence imposed was appropriate and does not warrant modification. Lazer, J. P., Bracken, Rubin and Fiber, JJ., concur.